 
 
IV 
108th CONGRESS
2d Session
H. RES. 597 
IN THE HOUSE OF REPRESENTATIVES 
 
April 2, 2004 
Mr. Owens submitted the following resolution; which was referred to the Committee on Education and the Workforce
 
RESOLUTION 
Congratulating the American Library Association (ALA) as it celebrates its first annual National Library Workers Day on April 20, 2004. 
 
Whereas the American Library Association (ALA) is dedicated to enriching the lives of people of all ages throughout the United States; 
Whereas the ALA represents more than 64,000 library workers and library supporters who are committed to serving communities in rural, urban, and suburban neighborhoods, and in public, school, academic, and special libraries; 
Whereas the lives of millions of young children have been touched by the devotion and professionalism of librarians; 
Whereas there are currently more than 117,000 public libraries nationwide that serve a diverse clientele; 
Whereas more than 400,000 people on a daily basis depend on public libraries to conduct research and borrow materials; 
Whereas librarians play a critical role in educating students of all ages by maintaining a comprehensive catalog of books, electronic resources, online databases, journals, newspaper articles, microforms, and historical documents; 
Whereas the 21st Century Literacy program is one of five key action areas adopted by the American Library Association to fulfill its mission of providing the highest quality library and information services for all people; 
Whereas the ALA is committed to helping children and adults develop the necessary skills to compete in today’s global economy; 
Whereas libraries are facing drastic budget cuts at the local, State, and Federal level yet continue to provide quality service; 
Whereas the Campaign to Save America’s Libraries has fought to increase funding for libraries in dire need of new equipment; 
Whereas the mission of the ALA is to provide leadership for the development, promotion and improvement of library and information services and the profession of librarianship in order to enhance learning and ensure access to information for all; 
Whereas the ALA is committed to diversity by actively recruiting people from all ethnic backgrounds to fill key positions; 
Whereas the ALA actively defends the right of library users to seek and receive information freely as guaranteed by the First Amendment; and 
Whereas America’s library workers are the knowledge navigators and the 21st century information specialists who have served America’s populace with dedication and excellence, but for all too long have been underpaid and have not enjoyed the status and compensation appropriate to their education, experience, and expertise: Now, therefore be it 
 
That the House of Representatives— 
(1)recognizes the important role librarians play in educating citizens of all ages; 
(2)urges members of both parties to support dramatic increases in funding for libraries; 
(3)recognizes that librarians hold the key to unlocking the potential of students from various socioeconomic backgrounds; 
(4)supports the American Library Association’s fight to equip libraries with up-to-date technology; 
(5)recognizes that librarians are the key to expanding opportunities for all students and families; and 
(6)concludes that— 
(A)the necessity for continuing education in our complex world requires an expanding role for libraries as we provide our users with information relative to maintaining prosperity, improving civic competence, providing homeland security and promoting peace; and 
(B)the people who work in libraries should be compensated at a level comparable to this extraordinarily important role they play in helping Americans meet these information needs so crucial to the functioning of our great democracy. 
 
